Citation Nr: 0604111	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  05-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Togus, Maine, that granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
February 26, 2003, the date of receipt of the veteran's claim 
for service connection for PTSD.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and development 
all the evidence that is necessary for an equitable 
disposition of the claim.

2.  Manifestations of the veteran's service-connected PTSD 
include reexperiencing traumatic events in service, avoidance 
of stimuli associated with traumatic events, markedly 
diminished interest and participation in activities such as 
socializing and interacting with others, feelings of 
detachment from others, increased arousal, difficulty 
sleeping, irritability, and outbursts of anger.

3.  The veteran is gainfully employed and does not take any 
psychotropic medication.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in April 2003 regarding his service connection 
claim for PTSD, informing him what information and evidence 
was required to establish entitlement to service connection.  
While the benefit that he is seeking on appeal is an 
increased initial evaluation for PTSD, the advice that VA 
gave to him in April 2003 in regard to his service connection 
claim is considered adequate VCAA notice, as the new issue is 
clearly a downstream issue.  (VA's Office of General Counsel 
has held that, if, in response to notice of a decision on a 
claim for which VA has already provided notice pursuant to 
38 U.S.C.A. § 5103(a), VA received a notice of disagreement 
that raises a new "downstream" issue, that is, a higher 
initial rating, VA is not required to provide 38 U.S.C.A. 
§ 5103(a) notice with respect to that new issue.)  VAOPGCPREC 
8-2003.  Nevertheless, the veteran was provided with 
additional notice as to information and evidence needed from 
him in an October 2003 communication.

The above notwithstanding, the January 2005 statement of the 
case specifically outlined what was required to establish 
entitlement to an increased initial evaluation for PTSD.  

The April 2003 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  He 
was told what the evidence had to show to establish 
entitlement to service connection.

With respect to the fourth element, the letter told him that 
it was his responsibility to support his claim with 
appropriate evidence.  He was told what he could do to help 
with his claim.  This information essentially provided him 
with adequate notice of the fourth element of the duty to 
notify.

In Pelegrini, the Court also held that VCAA notice should be 
given before an initial decision is issued in the claim by 
the agency of original jurisdiction.  In this case, VCAA 
notice was timely given in April 2003, prior to the initial 
RO decision in August 2003 and the subsequent decision 
granting service connection in December 2003.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.

In the instant case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA and private records and associated them with the claims 
file.  In addition, the veteran was afforded a VA psychiatric 
examination in November 2003 to evaluate his condition.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance to 
claimants and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.  

Legal Criteria.

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule), identified by separate 
rating codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
other activities, including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the general rating formula for mental disorders, a 
50 percent evaluation for PTSD is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App.  240, 242 
(1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV), page 32.

A score of 51 to 60 is warranted for "moderate" symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Discussion.

Based on a review of the pertinent evidence of record, the 
Board finds that the veteran's psychiatric disability picture 
most nearly comports with the criteria for a 50 percent 
rating, the rating currently in effect.  The next higher 
rating of 70 percent is not authorized because there is no 
showing the veteran uses psychotropic medication or requires 
psychiatric treatment or is severely impaired either socially 
or industrially.

The GAF score of 60 provided by the VA psychologist who 
examined the veteran in November 2003 was 60, a score 
indicative of moderate social and functional impairment.  A 
score of 60 is not reflective of such severely incapacitating 
symptomatology that a disability rating of more than 50 
percent is in order.  The Board notes that, at the time of 
that examination in 2003, the veteran's medical records and 
the claims file were reviewed by the examiner.  The records 
included reports of psychiatric treatment and evaluation of 
the veteran in January, February, and March 2003 at a private 
counseling facility.  At the time of a January 2003 visit, 
the veteran was given a GAF score of 65, a score again not 
indicative of impairment warranting more than the 50 percent 
rating already in effect.  Reference was made in the 
outpatient visits to symptoms including irritability, anger, 
withdrawal, restlessness, mood swings, recurrent memories of 
events, sadness, and difficulty sleeping.  Things that had 
helped the veteran were a supportive wife, a good job, good 
physical health, intelligence, and membership in a service 
organization.

At the time of the VA psychiatric examination in November 
2003, the veteran indicated that he had been hospitalized on 
only one occasion for psychiatric purposes since discharge 
from service.  That came in 1972 when he was hospitalized for 
suicidal and homicidal ideation and depression.  The veteran 
was currently receiving psychiatric care from the Lake Shore 
Counseling Center and records pertaining to that facility in 
early 2003 are of record and have been discussed above.  The 
veteran stated that he had received counseling at that 
facility for the past 10 months.  He reported he had had 
about 10 individual sessions and group therapy about once a 
month.  Psychiatric symptoms during the past year included 
depression, social withdrawal, irritability, and anger.  The 
veteran also stated he had insomnia.  He indicated he was 
uncomfortable in groups of people and has significant 
problems with authority figures.  He found it difficult to 
interact with others and found that he did not want to make 
connections with others.  He believed that this stemmed from 
the loss of several friends in Vietnam.  He described 
intrusive thoughts pertaining to military trauma.  He was not 
taking any medication at the present time.  He believed he 
was making significant progress through his individual and 
group therapy sessions.  

The veteran reported having had about 12 more jobs since 
discharge from service.  The longest time he spent at any one 
job was 7 years with an electric company.  He indicated his 
prime areas of employment included being a machine operator, 
working in maintenance, and doing tool and dye work.  He 
stated that since 1990 he had been a field service engineer.  
He stated he had never been fired from a job, although he 
often had difficulties taking orders from supervisors.  He 
indicated that, along with his problem with authority 
figures, he did not want to get close to his co-workers and 
this had often caused him to leave a job after 1 to 2 years.  
He added that he felt he was currently doing a good job 
because as a field service engineer, he traveled a great deal 
and did not have to get to know any of his co-workers to any 
great extent.  He had not lost any time from work during the 
past 12 months.  

The veteran further reported he had significant difficulty 
making friends after discharge from service.  He stated that 
at the present time, he only had two friends and they were 
both Vietnam veterans.  He indicated that he primarily 
enjoyed solitary social activities such as gunsmithing, 
housework, target shooting, and skydiving.  He reported that 
in around 1985, he was divorced from his wife, but remarried 
her in 1997.  He reported a very difficult time raising his 
children and stated he was very detached from his children as 
they were growing up.  He felt that somehow he was taught not 
to connect with others while in Vietnam and it had caused him 
to have an extremely difficult time connecting on any sort of 
emotional level with his children.  This continued to be 
difficult for him as the children were now adults.  He also 
stated he had a very rocky relationship with his wife during 
the first marriage, but since they had remarried, the 
relationship was described as much better.

The veteran described his quality of life since service as 
having "not been the best."  He reported that it was 
difficult for him to connect with others.  He found it 
difficult to be in social situations and is uncomfortable 
with other people.  He stated that, aside from his wife and 
the two Vietnam veterans, he did not have any other friends.

On examination, he was described as clean, well groomed, and 
dressed in casual clothing.  He exhibited no abnormal motor 
behavior.  Posture was normal, and gait was normal.  Facial 
expressions were normal and responsive and only became sad 
when describing his military experiences.  Voices were 
modulated and speech was normal and clearly articulated.  He 
was properly oriented.  Answers were logical and relevant.  
He tended to ramble and provided more information than 
requested at times.  He gave no indication of any psychotic 
symptomatology.  Attention and concentration were good.  
There were no noticeable memory deficits.  He denied any 
suicidal ideation for the past 5 to 6 years and he did not 
have any history of suicide attempts.  He denied any thoughts 
of hurting others.  He described his mood as neutral and it 
appeared to be generally euthymic.  Range of affect was 
consistent with his mood.  He reported symptoms of 
depression.  

Reference was made to symptoms associated with PTSD such as 
recurrent and distressing dreams of traumatic events, 
avoidance of  stimuli associated with the traumatic events, 
markedly diminished interest and participation in significant 
activities, such as socializing and interacting with others, 
feelings of detachment, increased arousal, difficulty 
sleeping, irritability, and anger.  

He was given Axis I diagnoses of PTSD and alcohol abuse.  
There was no Axis II diagnosis.  He was given a GAF score of 
60.

The record also contains communications from a couple 
friendly with the veteran, and a stepdaughter.  They refer to 
recollections of difficulty dealing with the veteran at 
various times.  The August 2003 statement from the couple 
referred to recollections of an event back in 1971 following 
a violent flashback the veteran had.  In a March 2005 
communication, the veteran's stepdaughter referred to 
emotional trauma that she had observed over the years.  

The Board assures the veteran that it is aware of the 
emotional toll his PTSD has had on his life.  However, it 
also assures him that the 50 percent rating currently in 
effect for his PTSD recognizes significant social and 
industrial impairment.  However, the fact remains that he 
does not take psychotropic medication, has not been 
hospitalized for psychiatric purposes for many years, is 
gainfully employed without significant work absence 
indicated, and has not been shown to be exhibiting such 
symptoms as suicidal ideation, obsessional rituals, 
difficulty with speech, spatial disorientation, neglect of 
personal appearance and hygiene, many of the symptoms 
associated with the assignment of the next higher rating of 
70 percent.  Deficiencies in various areas such as work, 
family relations, judgment, mood, and thinking such that a 70 
percent rating might be assigned have not been shown.  The 
veteran's wife has been described as supportive, he has held 
a job without indication of concessions for his psychiatric 
symptoms, and no diminution of thinking or judgment has been 
indicated.     

The Board notes that the veteran, in his substantive appeal 
dated in March 2005, indicated that the VA examiner did not 
question his work history.  However, a review of the report 
of the examination reflects that the veteran's work history 
was reported in detail.  The fact remains that the veteran is 
gainfully employed and there has been no indication that he 
has had to miss time from work for psychiatric reasons.  

ORDER

Entitlement to an initial disability rating in excess of 
50 percent for PTSD is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


